 


114 HRES 706 EH: Providing for consideration of the bill (H.R. 4901) to reauthorize the Scholarships for Opportunity and Results Act, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 88) disapproving the rule submitted by the Department of Labor relating to the definition of the term “Fiduciary”; and providing for proceedings during the period from May 2, 2016, through May 9, 2016.
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 706 
In the House of Representatives, U. S.,

April 28, 2016
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4901) to reauthorize the Scholarships for Opportunity and Results Act, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 88) disapproving the rule submitted by the Department of Labor relating to the definition of the term Fiduciary; and providing for proceedings during the period from May 2, 2016, through May 9, 2016. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4901) to reauthorize the Scholarships for Opportunity and Results Act, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform; and (2) one motion to recommit.  2.Upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 88) disapproving the rule submitted by the Department of Labor relating to the definition of the term Fiduciary. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce; and (2) one motion to recommit. 
3.On any legislative day during the period from May 2, 2016, through May 9, 2016— (a)the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I. 
5.The Committee on Armed Services may, at any time before 5 p.m. on Wednesday, May 4, 2016, file a report to accompany H.R. 4909.   Karen L. Haas,Clerk. 